965 So.2d 1238 (2007)
George C. MITCHLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3881.
District Court of Appeal of Florida, Fourth District.
October 3, 2007.
Carey Haughwout, Public Defender, Margaret Good-Earnest and Alan T. Lipson, Assistant Public Defenders, West Palm Beach, and George C. Mitchley, Doral, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
This is an Anders appeal in which we affirm the judgment and sentence. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Though appellant filed an initial brief, his issues should be presented in a timely motion filed in accordance with Florida Rule of Criminal Procedure 3.850. We note that the amended judgment, while correctly identifying the offense of which appellant was convicted as attempted second degree murder, incorrectly references the offense as a first degree felony and also indicates that judgment was the result of a plea. We remand for the trial court to correct these scrivener's errors.
SHAHOOD, C.J., GUNTHER and WARNER, JJ., concur.